internal_revenue_service number release date index number -------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc fip b04 plr-116059-14 date date taxpayer issuer parent company x sub-account a y --------------------------------------------------- ------------------------------------------------------------------- ---------------------------------------------------------- ------ ------------------------ ----- dear ------------------ this letter is in response to the letter submitted by your authorized representative requesting several rulings concerning the application of certain provisions of the internal_revenue_code the code to a deferred_annuity_contract facts the issuer is a life_insurance_company within the meaning of sec_816 of the code joins in filing a consolidated federal_income_tax return with parent company on a calendar_year basis and reports its income on an accrual_method of accounting the issuer intends to issue a non-qualified deferred_annuity_contract the contract the contract provides the right to receive life contingent payments income benefit payments that are similar to guaranteed lifetime withdrawal benefits the income benefit payments are triggered upon the depletion of an account value the contractual account value by withdrawals taken within prescribed annual limits poor investment performance or the combined effect thereof the contractual account value is the sum of the value of a fixed account the fixed account and the value of a separate_account the separate_account the fixed account value the fixed account value is credited with interest and is supported solely by the issuer’s general_asset_account the separate_account value the separate_account value equals the market_value of certain mutual funds the issuer holds in a separate_account plr-116059-14 prior to the triggering of the income benefit payments the policyholder may apply the contractual account value plus any additional premiums to an annuity_payment option under the contract the annuity_payment options are life-contingent or period certain annuity payments annuity payments form and regulatory treatment the contract is an individual flexible premium deferred_annuity_contract the contract will be treated as a variable_annuity contract under the laws of each state in which it is issued and will satisfy the nonforfeiture laws applicable to the contract the contract will not be part of any eligible_retirement_plan within the meaning of sec_402 pursuant to the securities act of the issuer will register the contract as a security with the securities_and_exchange_commission sec ownership and contributions the policyholder will be the sole owner and annuitant of the contract all benefits under the contract will be paid to the policyholder while he is alive unless he directs the issuer otherwise the contract will allow flexible premiums contributions subject_to specified minimum and maximum contributions contributions may be made in cash or in_kind as described in more detail below to facilitate in-kind contributions to the contract and in-kind withdrawals from the contract the contract will require the policyholder to maintain a brokerage account with a financial_institution that the issuer approves the policyholder’s account the fixed account a portion of each contribution must be allocated to the fixed account the required allocation will be specified in the contract as a percentage of each contribution and will not change after issuance this requirement will continue until the contract terminates unless the contract specifies a date on which the fixed account terminates fixed account termination_date the contract will not permit the policyholder to reallocate transfer any fixed account value to the separate_account if however the contract specifies a fixed account termination_date on that date all amounts in the fixed account value will be automatically reallocated to the separate_account pro_rata based on the then-existing allocations to the separate_account under the contract allocations to the fixed account will be made in cash only thus if the policyholder makes a contribution in_kind by transferring mutual_fund shares to the issuer the issuer will sell or redeem a portion of those shares and credit the fixed account value with an plr-116059-14 amount equal to the cash proceeds likewise all withdrawals from the fixed account will be made in cash the issuer will hold assets supporting the fixed account value in its general account the issuer will credit the fixed account value with interest at a guaranteed minimum rate or such higher rate as the issuer may declare from time to time the separate_account to the extent the contract does not require contributions to be allocated to the fixed account they will be allocated among the various separate_account investment options pursuant to the terms of the contract and the policyholder’s instructions if the policyholder makes a contribution in cash the issuer will purchase shares of the mutual_fund that correspond to the separate_account investment options under the contract as described below if the policyholder already owns shares of a mutual_fund that correspond to a separate_account investment option under the contract the policyholder may make a contribution by transferring legal ownership of those shares to the issuer in lieu of cash each separate_account investment option under the contract will correspond to a sub- account of the separate_account each sub-account will correspond to a mutual_fund that is identified in the prospectus or other materials accompanying the contract shares of the mutual funds will be available for direct purchase by the general_public including the policyholder without having to purchase a contract hereinafter public mutual_fund the issuer will hold legal_title to the public mutual funds in each sub- account of the separate_account any dividends received with respect to the public mutual funds will be automatically reinvested in the same public mutual funds and the value of the public mutual funds will flow through directly to the separate_account value under the contract the separate_account is registered with the sec as a unit_investment_trust under the investment_company act of the contract will permit the policyholder to allocate and reallocate the separate_account value among the public mutual funds within the separate_account subject_to certain investment guidelines the investment guidelines are as follows prescribed menu of public mutual funds only the public mutual funds that the issuer identifies in the prospectus or similar materials will be available as separate_account investment options under the contract and the issuer will reserve the right to add remove or replace public mutual funds as investment options under the contract asset class concentration limits the issuer will impose allocation limits based on asset classes for example the issuer may not allow the policyholder to allocate more than x of policyholder’s separate_account value to public mutual funds that fall within the international equity asset plr-116059-14 class the issuer also may require that allocations among public mutual funds be rebalanced when market_value fluctuations cause the allocations across asset classes to deviate from the prescribed parameters mandatory allocations to sub-account a as discussed in more detail below the issuer will require that a portion of the separate_account value be allocated to sub-account a in certain circumstances sub-account a is a sub-account of the separate_account sub-account a will invest in shares of a public mutual_fund that is identified in the prospectus or other materials accompanying the contract the public mutual_fund in which the sub-account a invests will follow a bond fixed income or similarly conservative investment strategy the contract will allow the policyholder to allocate separate_account values to and from sub-account a in the same manner as other separate_account investment options under the contract but in some circumstances the issuer may require that a certain portion of the separate_account value be allocated to sub-account a based on a formula specified in the contract the issuer may require part of the separate_account value to be reallocated to sub-account a similarly the formula may require that sub- account a allocations be transferred back to the other separate_account investment options the policyholder has chosen withdrawals prior to annuitization prior to the date that income benefit payments or annuity payments commence the policyholder will have the right to take withdrawals from the contractual account value the policyholder may but is not required to withdraw a certain amount per contract_year this amount is the guaranteed amount and is calculated at the time of the first withdrawal the initial guaranteed amount equals the applicable_percentage multiplied by the covered contract value the applicable_percentage is specified in the contract and the taxpayer expects it to be a percentage up to y depending on the policyholder’s age on the date of the first withdrawal the covered contract value is generally the contractual account value on the date of the first withdrawal subject_to stated maximum values the contract also may include a roll-up feature under which the covered contract value will grow by no less than a guaranteed minimum rate if no withdrawals are taken in addition to these withdrawals the policyholder has the option to take one withdrawal subject_to certain limitations specified in the contract prior to withdrawing the guaranteed amount such withdrawals will be taken pro_rata from the fixed account value and the separate_account value all withdrawals from the fixed account value will be made in cash with respect to the portion of a withdrawal that is allocable to the separate_account value the withdrawal will be taken pro_rata from the separate_account investment options including sub-account a whether amounts were transferred there voluntarily or plr-116059-14 formulaically the policyholder may choose to receive withdrawals from the separate_account in_kind or in cash if the withdrawal is in cash the issuer will liquidate shares of the relevant public mutual_fund s and forward the proceeds to the policyholder if the withdrawal is in-kind the issuer or the separate_account will transfer to the policyholder legal ownership of the shares of the relevant public mutual_fund s income benefit payments if the contractual account value is reduced to zero by withdrawals taken within prescribed annual limits poor investment performance or the combined effect thereof the contract will begin paying income benefit payments equal to the guaranteed amount for the remainder of the policyholder’s life the initial guaranteed amount is subject_to adjustments in the following circumstances withdrawals any withdrawal or portion thereof that exceeds the guaranteed amount in any contract_year an excess withdrawal will reduce the guaranteed amount available in future years in the same proportion that the excess reduces the contractual account value the guaranteed amount is not increased if the policyholder withdraws less than the guaranteed amount during a contract_year contributions contributions to the contract after the first withdrawal is taken will increase the guaranteed amount by the product of the contribution multiplied by the applicable_percentage on the first withdrawal date no contributions are permitted after income benefit payments begin step-up increases the guaranteed amount may be eligible to be increased on each contract anniversary after the first withdrawal the increase is equal to the covered contract value multiplied by the applicable_percentage as of that anniversary date to determine the guaranteed amount for that contract_year if the income benefit payments are triggered the issuer will make fixed periodic_payments eg annually equal to the guaranteed amount for the policyholder’s life in the first year income benefit payments are made they will equal the excess of the current guaranteed amount over the sum of any withdrawals already taken during that the contract also allows the policyholder to make an election at issuance pursuant to which income benefit payments would be payable for the joint lives of the policyholder and the policyholder’s spouse if the policyholder’s spouse at the time of purchase is alive and remains married to the policyholder when income benefit payments commence plr-116059-14 year thereafter the income benefit payment will equal the guaranteed amount applicable on the date the contractual account value was reduced to zero if the income benefit payments do not exceed a stated minimum the issuer may commute them to a lump sum annuity payments prior to income benefit payments commencing the contract will permit the policyholder to apply the contractual account value to one of several payment options to generate a series of fixed annuity payments in such case the issuer will liquidate the public mutual_fund shares comprising the separate_account value and apply the cash proceeds plus any fixed account value to the selected annuity option once the annuity payments begin the contractual account value will be zero the annuity payments will commence on the date specified in the contract or on an earlier date the policyholder selects subject_to an initial waiting_period the policyholder can choose annuity payments that will continue at least annually for his life for his life with a period certain not exceeding his life expectancy a period certain not exceeding his life expectancy or in accordance with any other annuity_payment option the issuer makes available the policyholder cannot change the selection after annuity payments commence the annuity payments for life are equal to the guaranteed amount under the income benefit the issuer calculates the annuity_payment for life with a guaranteed period based on the policyholder’s age gender and a table of guaranteed permanent annuity purchase rates set forth in the contract or more favorable annuity purchase rates that the issuer makes available policyholder surrenders and distributions upon policyholder’s death if the policyholder surrenders the contract or dies before the income benefits payments or annuity payments commence the contractual account value will be disbursed to the policyholder or the policyholder’s estate if income benefit payments have begun prior to the policyholder’s death no further payments will be made and the contract will terminate upon the issuer’s receipt of due proof of the policyholder’s death if annuity payments have begun prior to the policyholder’s death they will continue to the extent provided in the annuity_payment option eg for any remaining period certain the contract will include provisions requiring that all distributions after the policyholder’s death be paid within the timeframes that sec_72 prescribes plr-116059-14 contract fees and charges certain fees and charges collectively contract charges are payable to the issuer under the terms of the contract as follows charges that compensate the issuer for its expenses in issuing and administering the contract including its assumption of the risks that the issuer will become obligated to make income benefit payments or annuity payments for the policyholder’s entire life these contract charges are payable on a quarterly or other periodic basis at a rate specified in the contract multiplied by the greater of the covered contract value or the contractual account value the policyholder may elect to pay these charges in one of two ways a the policyholder may elect to pay them directly b alternatively the policyholder may elect to have these charges deducted pro_rata from the separate_account investment options to which he voluntarily allocated his separate_account value the charges will not be deducted from the fixed account or from any amounts in sub-account a that are attributable to mandatory formulaic allocations thereto when contract charges are debited against the separate_account value the issuer will liquidate shares of public mutual funds within the separate_account and transfer the cash proceeds to its general account a surrender charge if the policyholder surrenders the contract within a specified number of years after issuance the surrender charge is calculated as a percentage of the contractual account value this charge will be debited against the contractual account value pro_rata based on the allocations to the fixed account value and the separate_account value any premium taxes or similar taxes that are imposed against the policyholder and that the contract permits the issuer to pass through to the policyholder these taxes will be debited against the contractual account value pro_rata based on the allocations to the fixed account value and the separate_account value the issuer represents that no part of the contract charges compensate the issuer for any investment advisory management or allocation services with respect to the investments made in the separate_account plr-116059-14 termination the contract will terminate upon the first of the following events to occur the policyholder surrenders the contract prior to annuity payments or income benefit payments commencing the issuer receives proof of the policyholder’s death prior to annuity payments or income benefit payments commencing the policyholder dies after income benefit payments have commenced annuity payments cease pursuant to the terms of the selected payment option eg the policyholder dies and or the chosen period certain expires the policyholder takes an excess withdrawal that exhausts his contractual account value the policyholder fails to pay certain contract charges within the required timeframe the policyholder closes the policyholder’s account or annuity payments or income benefit payments are set to commence but would be payable in amounts that are less than minimums stated in the contract in which case the issuer will commute the payments to a single lump sum payment taxpayer the taxpayer is an individual taxable under the code who is contemplating purchasing a contract and becoming a policyholder additional representations the taxpayer makes the following representations in support of the rulings requested herein the contract will comply with sec_72 the contract will be treated as an annuity_contract under the state insurance laws and regulations of any state in which it is issued the marketing materials for the contract will not include any explicit or implicit representations that changes in the fair_market_value of the plr-116059-14 contractual account value including the separate_account value and any public mutual funds that comprise that value are expected to approximate directly or inversely changes in the fair_market_value of the contract the income benefit protects primarily against longevity risk rather than market risk if annuity payments commence over a period certain without a life contingency the period certain will be longer than one year based on revrul_81_225 1981_2_cb_12 the issuer will be a nominee of the policyholder with respect to amounts the separate_account receives from the relevant public mutual funds on the policyholder’s behalf as a nominee the issuer will have and intends to comply with obligations to report such amounts to the service and the policyholder in addition the taxpayer represents that his purchase of the contract and his acquisition of an economic_interest in the public mutual funds will be transactions that he enters into for profit requested ruling sec_1 for federal_income_tax purposes the taxpayer and not the issuer will be treated as owning the public mutual_fund shares that comprise the separate_account value under the contract and as result of this conclusion a each year the taxpayer should reflect in his gross_income any gains income or losses with respect to the public mutual_fund shares with the amount and tax character of such items being the same as if he held the shares directly for this purpose any redemption of public mutual_fund shares to make a cash payment to the taxpayer or his designee reallocate the separate_account value among the separate_account investment options pay contract charges or be applied to generate annuity payments will incur the same tax consequences to the taxpayer as if he redeemed the public mutual_fund shares directly and received the resulting cash b a transfer of legal ownership of public mutual_fund shares between the issuer or the separate_account and the taxpayer whether as a contribution to or a withdrawal from the contract will not be a taxable_event for federal_income_tax purposes the contract will constitute an annuity_contract taxable under sec_72 except for the portion of the contract comprised of the plr-116059-14 separate_account value where the taxpayer is treated as the owner of the public mutual_fund shares and taxable under sec_61 for purposes of sec_72 the contract’s cash_value or cash_surrender_value will be comprised solely of the fixed account value and not the separate_account value and as a result of this conclusion a any withdrawal from the contract that is allocable to the fixed account value will be taxable under sec_72 and b any contract charges that are deducted from the fixed account value will be treated as internal charges under the contract that do not give rise to a taxable_distribution any contributions that are allocated to the fixed account any separate_account value that is applied to generate annuity payments and any contract charges that are paid from the separate_account value or that the taxpayer pays directly from his checking or similar after-tax account will give rise to investment_in_the_contract within the meaning of sec_72 and sec_72 the income benefit payments and annuity payments will be treated as amounts received as an annuity using an exclusion_ratio under sec_72 except that the initial income benefit payment will be treated as an amount not received as an annuity that is taxable under sec_72 if such payment is not made within the same interval as the succeeding income benefit payments or is not made on or after the annuity_starting_date as defined in sec_1_72-4 dividends that the taxpayer receives from the public mutual funds that he is treated as owning for federal_income_tax purposes will not fail to be treated as qualified_dividend_income qdi within the meaning of sec_1 merely because the taxpayer also owns the contract the contract will not form part of a straddle under sec_1092 with the public mutual funds that the taxpayer is treated as owning for federal_income_tax purposes income benefit payments under the contract will not constitute insurance or other compensation_for any prior deductible losses in the separate_account for purposes of sec_165 and the investment_in_the_contract portion of each income benefit payment will not be includible in the taxpayer’s gross_income by virtue of the tax_benefit_rule plr-116059-14 law and analysis requested ruling in general the holder of legal_title is the owner of the property and is taxed on the income derived from the property however if a person other than the holder of legal_title possesses the benefits_and_burdens_of_ownership that person is attributed ownership of property for tax purposes see eg 435_us_561 309_us_331 the supreme court summarized this principle in corliss v bowers 381_us_376 stating that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets see also 749_f2d_513 8th cir in revrul_81_225 the service described four situations in which the contract holder is considered the owner of mutual_fund shares held by insurance_companies in connection with annuity_contracts and one situation in which the insurance_company is the owner of the mutual_fund shares for federal_income_tax purposes in the four situations in which the contract holder is considered the owner of the mutual_fund shares the shares are available for purchase other than through the purchase of an annuity_contract in those situations the service concluded that the contract holder had investment control_over the mutual_fund shares and that the contract holder’s position in each situation was substantially identical to what it would have been had the mutual_fund shares been purchased directly by the contract holders conversely in the situation in which the mutual_fund shares were only available through the purchase of an annuity_contract the insurance_company was the owner for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among ten different sub-accounts each sub-account invested in a partnership in the factual scenario in which the partnership interests were available other than through the purchase of a variable_annuity or life_insurance_contract the service concluded that the contract holders were the owners of the interests in the partnerships in contrast if the partnership interests were only available through the purchase of a variable_annuity or life_insurance_contract the service concluded that the insurance_company was the owner of the interests in the partnerships plr-116059-14 here each sub-account corresponds to a public mutual_fund that is identified in the prospectus or other materials accompanying the contract the issuer will hold legal_title to the public mutual funds in each sub-account of the separate_account however shares of the public mutual funds will be available for direct purchase by the general_public including the taxpayer without having to purchase a contract accordingly for federal_income_tax purposes the taxpayer and not the issuer will be treated as owning the public mutual_fund shares that comprise the separate_account value under the contract thus the issuer should not reflect in the computation of its taxable_income any gains income or losses with respect to the public mutual_fund shares a each year the taxpayer should reflect in his gross_income any gains income or losses with respect to the public mutual_fund shares with the amount and tax character of such items being the same as if he held the shares directly for this purpose any redemption of public mutual_fund shares to make a cash payment to the taxpayer or his designee reallocate the separate_account value among the separate_account investment options pay contract charges or be applied to generate annuity payments will incur the same tax consequences to the taxpayer as if he redeemed the public mutual_fund shares directly and received the resulting cash as a result of the taxpayer being treated as owning the public mutual_fund shares each year the taxpayer should reflect in his gross_income any gains income or losses with respect to the public mutual_fund shares with the amount and tax character of such items being the same as if he held the shares directly b a transfer of legal ownership of public mutual_fund shares between the issuer or the separate_account and the taxpayer whether as a contribution to or a withdrawal from the contract will not be a taxable_event similarly as a result of the taxpayer being treated as owning the public mutual_fund shares a transfer of legal ownership of public mutual_fund shares between the issuer or the separate_account and the taxpayer whether as a contribution to or a withdrawal from the contract will not be a taxable_event requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1_72-1 and c as a plr-116059-14 general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts are received on or after the annuity_starting_date the amounts are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund kenneth black jr and harold d skipper jr life health insurance 13th ed plr-116059-14 elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id at sec_2 here except for the portion of the contract comprised of the separate_account value where the taxpayer is treated as the owner of the public mutual_fund shares and taxable under sec_61 the contract possesses the essential attributes of an annuity the contract and the income benefit payments meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments respectively additionally the contract is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the taxpayer will have surrender ed all rights to the money paid thereby distinguishing the contract from installment payments of a debt or payments of interest on a debt which are not annuities id accordingly the contract will constitute an annuity_contract taxable under sec_72 except for the portion of the contract comprised of the separate_account value where the policyholder is treated as the owner of the public mutual_fund shares and taxable under sec_61 requested ruling sec_72 governs the federal_income_tax treatment of amounts received under annuity endowment or life_insurance_contract that are not received as an annuity in general under sec_72 a non-annuity amount that is received on or after the annuity plr-116059-14 starting date is included in gross_income if a non-annuity amount is received before the annuity_starting_date it is included in gross_income to the extent allocable to income_on_the_contract but not to the extent allocable to investment_in_the_contract sec_72 specifies that any amount to which this subsection applies is treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess if any of the cash_value of the contract determined without regard to any surrender charge immediately before the amount is received over the investment_in_the_contract at such time sec_72 does not define the terms cash_value or cash_surrender_value with regard to an annuity_contract the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policyowner who is terminating his or her protection black supra pincite 13th ed see also john h magee life_insurance 3d ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract revrul_77_85 1977_1_cb_12 addressed an arrangement involving an investment annuity policy in the ruling t he policyholder may not receive any amount directly from the account and may not receive a distribution of assets in_kind at any time prior to the annuity_starting_date however the policyholder may make a full or partial surrender of the policy to the insurance_company if such a surrender is made the custodian is directed by the agreement to sell all or part of the assets as appropriate and to pay over the necessary proceeds to the insurance_company the insurance_company in turn will make the full or partial cash surrender payment to the policyholder in an amount equal to the proceeds received by the insurance_company from the account less any cash surrender charges the ruling does not address whether the underlying account created any cash_value or cash_surrender_value for the investment annuity policy nonetheless the ruling illustrates the connection between an account owned by the policyholder here the separate_account and the annuity_contract here the contract the policyholder is the owner of the separate_account assets for federal_income_tax purposes accordingly those shares cannot also comprise part of the contract’s cash_value or cash_surrender_value for purposes of sec_72 on the other hand the fixed account value is part of the contract for federal_income_tax purposes accordingly it is proper to treat the fixed account value as comprising the contract’s cash_value or cash_surrender_value for purposes of sec_72 plr-116059-14 a any withdrawal from the contract that is allocable to the fixed account value will be taxable under sec_72 based on the conclusion that the fixed account value comprises the contract’s cash_value or cash_surrender_value any withdrawals from the contract to the extent they are allocable to the fixed account value under the terms of the contract will be taxable to the policyholder under sec_72 b any contract charges that are deducted from the fixed account value will be treated as internal charges under the contract that do not give rise to a taxable_distribution also based on the conclusion that the fixed account value comprises the contract’s cash_value or cash_surrender_value the contract charges that are deducted from the fixed account value will be treated as internal charges against the contract’s cash_value for purposes of sec_72 that do not give rise to a taxable_distribution requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income as mentioned revrul_77_85 addressed an investment annuity_contract that ruling held that the issuer should include in its premium income only the premiums and charges paid each year accordingly any contributions that are allocated to the fixed account any separate_account value that is applied to generate annuity payments and any contract charges that are paid from the separate_account value or that the taxpayer pays directly from his checking or similar after-tax account will give rise to investment_in_the_contract within the meaning of sec_72 and sec_72 as explained at note taxpayer represents that no part of the contract charges compensate the taxpayer for any investment advisory management or allocation services with respect to the investments made in the separate_account plr-116059-14 requested ruling sec_72 provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-2 defines amounts received as an annuity as only those amounts that meet all of the following tests a b they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and c except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be whichever of the following is the later a b the date upon which the obligations under the contract became fixed or the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment here once the contractual account value is reduced to zero and income benefit payments become payable the annuity_starting_date is reached the income benefit payments will be payable at periodic intervals over a period of more than one full year from the annuity_starting_date and the total amount payable is determinable at the annuity_starting_date using mortality tables and sound actuarial theory hence the plr-116059-14 income benefit payments will be amounts received as an annuity except that the initial income benefit payment will be treated as an amount not received as an annuity that is taxable under sec_72 if such payment is not made within the same interval as the succeeding income benefit payments or is not made on or after the annuity_starting_date as defined in sec_1_72-4 with respect to the annuity_payment if the taxpayer exercises the annuity option the obligations under the contract become fixed once the annuity payments begin specifically the amount of the annuity payments will not change the annuity payments will be received on or after the annuity_starting_date will be payable at regular intervals over a period of more than one full year from the annuity_starting_date and the total amount payable is determinable at the annuity_starting_date using mortality tables and sound actuarial theory accordingly the annuity_payment will be an amount_received_as_an_annuity either the income benefit payment or the annuity payment4 will be taxable under sec_72 as an amount_received_as_an_annuity subject_to the exclusion of the amount allocable to the investment_in_the_contract determined under sec_72 requested ruling under sec_1 for purposes of sec_1 the term net_capital_gain means net_capital_gain determined without regard to sec_1 increased by qualified_dividend_income in defining qualified_dividend_income sec_1 provides that the term shall not include any dividend on any share of stock with respect to which the holding_period requirements of sec_246 are not met determined by substituting in sec_246 days for days each place it appears and by substituting 121-day period for 91-day period sec_246 provides rules applicable to deductions for dividends received among them a required holding_period see sec_246 under sec_246 this holding_period is reduced for any period during such periods in which a the taxpayer has an option to sell is under a contractual obligation to sell or has made and not closed a short_sale of substantially_identical_stock_or_securities b the taxpayer is the grantor of an option to buy substantially_identical_stock_or_securities or c under regulations a taxpayer has diminished his risk of loss by holding or more other positions with respect to substantially_similar_or_related_property the applicable regulation is sec_1_246-5 which provides that property is substantially_similar or related to stock when i the fair_market_value of the stock and the property reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to the taxpayer cannot receive both plr-116059-14 interest rates commodity prices or foreign-currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 a position is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 a taxpayer has diminished its risk of loss on stock by holding a position in substantially_similar_or_related_property if the taxpayer is the beneficiary of a guarantee surety agreement or similar arrangement and the guarantee surety agreement or similar arrangement provides for payments that will substantially offset decreases in the fair_market_value of the stock sec_1_246-5 the conference_report to the deficit_reduction_act_of_1984 h_rep_no pincite 1984_3_cb_1 indicates that t he substantially_similar standard is not satisfied merely because the taxpayer is an investor with diversified holdings and acquires a regulated_futures_contract or option on a stock index to hedge general market risks the purchase of the contract will not cause taxpayer to have an option to sell to be under a contractual obligation to sell or to have made and not closed a short_sale of substantially_identical_stock_or_securities the contract is not substantially_similar_or_related_property because the fair_market_value of the public mutual funds and the contract do not reflect the performance of a single firm or enterprise the same industry or industries or the same economic factors because the predominant risk the contract protects against is longevity risk ie the benefit under the contract is contingent upon taxpayer’s survival and because the changes in the fair_market_value of the public mutual funds are not reasonably expected to approximate directly or inversely changes in the fair_market_value of the contract or a fraction or multiple thereof finally the benefits that may be ultimately paid under the contract are not closely correlated with and do not substantially offset decreases in the fair_market_value of the public mutual funds therefore the contract does not diminish taxpayer's risk of loss on assets for purposes of applying the holding_period requirements of sec_1 thus we conclude that dividends that taxpayer receives from the public mutual funds will not fail to be treated as qualified_dividend_income within the meaning of sec_1 solely because taxpayer owns the contract requested ruling sec_1092 imposes special rules that effectively suspend losses with respect to positions that are held as part of a straddle a straddle is defined in sec_1092 of the code as offsetting positions with respect to personal_property a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position by reason of his holding one or more other positions with respect to plr-116059-14 personal_property whether or not of the same kind see sec_1092 sec_1092 provides that the term personal_property means any personal_property of a type which is actively_traded and that the term position means an interest in personal_property the contract however is not an offsetting_position with respect to individual’s interest in the contractual account value or the public mutual funds reflected in the contractual account value accordingly the contract will not form part of a straddle under sec_1092 with the public mutual funds that taxpayer is treated as owning for federal_income_tax purposes requested ruling a income benefit payments under the contract will not constitute insurance or other compensation_for any other prior deductible losses in the separate_account for purposes of sec_165 sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in that year there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible because of the guarantee in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation the public control act guaranteeing the taxpayer operating profits sufficient to pay dividends the court disagreed stating that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses and other charges to pay the required dividends id pincite 66_tc_897 aff'd 574_f2d_189 4th cir involved a business partnership formed by the taxpayer and an associate the taxpayer purchased an insurance_policy on his partner's life after his partner's accidental death plr-116059-14 the taxpayer and his partner's widow were unsuccessful in continuing the business and terminated the partnership the court upheld the disallowance of a loss on the termination because the taxpayer was compensated by the proceeds of the insurance_policy the court pointed out that the amount of the policy was approximately equal to the taxpayer's investment in the partnership thus although it was not the partnership_interest itself that was insured the life_insurance acted to compensate the loss of the partnership_interest id pincite in 608_f2d_485 ct_cl the taxpayer a local television station claimed a loss based on termination of its affiliation agreement with cbs the television network the trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation reversing this finding the court of claims stated t he statute does not bar a deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction id pincite in 63_tc_21 which involved federal disaster relief in the form of cancellation of an unsecured sba disaster loan the tax_court interpreting the words insurance or otherwise in sec_165 determined that the general term or otherwise must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed to a similar peril and the aid which petitioners received was in the nature of insurance id pincite in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous provision sec_2054 contemplates that the type of compensation received must be such that it was structured to replace what was lost id pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance revrul_87_117 1987_2_cb_61 involves a regulated_public_utility that abandons a partially-completed nuclear plant the ratemaking authority allows a rate increase that takes into account the cost of the abandoned plant the ruling holds that the rate increase does not reduce the taxpayer's abandonment-loss deduction because the rate increase was structured to serve the utilities' customers at a fair charge and ensure a reasonable return to investors not to reimburse the loss in the present situation the issue is whether the income benefit payments the taxpayer may receive represent compensation_for the investment losses the taxpayer may incur relating to the investments in the separate_account the income benefit payments may appear to be structured to replace what was lost in that the income benefit payments take effect upon the reduction of the overall value of the separate_account value and the fixed account value to zero similarly as a case like johnson illustrates it is plr-116059-14 possible for a contractual arrangement to be treated as compensation_for sec_165 purposes even though it compensates for a loss indirectly not directly in this case however the relationship between any individual market loss on the separate_account value and any eventual payment of the income benefit payments is too tenuous and too contingent on a number of factors for the payments to be considered compensation_for any given market loss for example the taxpayer may die before the separate_account value is depleted in which case the income benefit payments will never take effect even if the recipient of the income benefit payments the individual or if elected upon purchase the second to die of the individual or the individual's spouse begins receiving the income benefit payments the recipient is entitled to the income benefit payments only while he or she is alive and thus there is no certainty that the recipient will live long enough to be fully compensated for market losses on the separate_account value in addition the income benefit payments are contingent in part on the fixed account value being depleted which has nothing to do with losses that might occur with respect to the public mutual funds in the separate_account so the income benefit payments may not be payable to the taxpayer because the fixed account value has not been depleted further even if there are no losses in the separate_account the separate_account value could decrease to zero which would trigger the income benefit payments due to the taxpayer living longer than expected based on these facts there is no close correlation between any given investment loss in the separate_account and any income benefit payments the taxpayer may eventually receive the fact timing and amount of the income benefit payments are contingent on a number of factors including investment losses offsetting market gains the taxpayer’s rate of withdrawals and most significantly the taxpayer’s life span the contract is not structured to replace or reimburse individual or overall investment losses in the separate_account therefore the contract will not create a right to reimbursement for losses realized in the separate_account for purposes of sec_165 and thus will not prevent the taxpayer from currently deducting such losses assuming the taxpayer’s losses otherwise meet the requirements of sec_165 b investment_in_the_contract portion of each income benefit payment will not be includible in individual’s gross_income based on the tax_benefit_rule sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in a prior taxable_year to the extent that amount did not reduce the amount of tax_imposed_by_chapter_1 of the code plr-116059-14 the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances see 460_us_370 generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite- the income benefit payments might be recharacterized as taxable_income under the tax_benefit_rule if they were viewed as an event that is fundamentally inconsistent with the premise on which an earlier loss deduction was based we conclude however that for the same reasons that the income benefit payments will not be considered compensation_for losses_incurred in the separate_account for purposes of sec_165 their receipt will not be fundamentally inconsistent with the premise of the sec_165 deductions for investment losses in the separate_account claimed in prior years for purposes of the tax_benefit_rule based on the foregoing ruling sec_1 for federal_income_tax purposes the taxpayer and not the issuer will be treated as owning the public mutual_fund shares that comprise the separate_account value under the contract and as result of this conclusion a each year the taxpayer should reflect in his gross_income any gains income or losses with respect to the public mutual_fund shares with the amount and tax character of such items being the same as if he held the shares directly for this purpose any redemption of public mutual_fund shares to make a cash payment to the taxpayer or his designee reallocate the separate_account value among the separate_account investment options pay contract charges or be applied to generate annuity payments will incur the same tax consequences to the taxpayer as if he redeemed the public mutual_fund shares directly and received the resulting cash b a transfer of legal ownership of public mutual_fund shares between the issuer or the separate_account and the taxpayer whether as a contribution to or a withdrawal from the contract will not be a taxable_event for federal_income_tax purposes the contract will constitute an annuity_contract taxable under sec_72 except for the portion of the contract comprised of the plr-116059-14 separate_account value where the taxpayer is treated as the owner of the public mutual_fund shares and taxable under sec_61 for purposes of sec_72 the contract’s cash_value or cash_surrender_value will be comprised solely of the fixed account value and not the separate_account value and as a result of this conclusion a any withdrawal from the contract that is allocable to the fixed account value will be taxable under sec_72 and b any contract charges that are deducted from the fixed account value will be treated as internal charges under the contract that do not give rise to a taxable_distribution any contributions that are allocated to the fixed account any separate_account value that is applied to generate annuity payments and any contract charges that are paid from the separate_account value or that the taxpayer pays directly from his checking or similar after-tax account will give rise to investment_in_the_contract within the meaning of sec_72 and sec_72 the income benefit payments and annuity payments will be treated as amounts received as an annuity using an exclusion_ratio under sec_72 except that the initial income benefit payment will be treated as an amount not received as an annuity that is taxable under sec_72 if such payment is not made within the same interval as the succeeding income benefit payments or is not made on or after the annuity_starting_date as defined in sec_1_72-4 dividends that the taxpayer receives from the public mutual funds that he is treated as owning for federal_income_tax purposes will not fail to be treated as qualified_dividend_income qdi within the meaning of sec_1 merely because the taxpayer also owns the contract the contract will not form part of a straddle under sec_1092 with the public mutual funds that the taxpayer is treated as owning for federal_income_tax purposes income benefit payments under the contract will not constitute insurance or other compensation_for any prior deductible losses in the separate_account for purposes of sec_165 and the investment_in_the_contract portion of each income benefit payment will not be includible in the taxpayer’s gross_income by virtue of the tax_benefit_rule plr-116059-14 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to issues under subchapter_d or the computation of the exclusion_ratio under sec_72 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john e glover senior counsel branch financial institutions products
